OPINION — AG — ** EGG INSPECTION ** ENCLOSED IS A COPY OF AN EGG INSPECTION REPORT ISSUED BY THE MARKETING DIVISION OF THE STATE BOARD OF AGRICULTURE. THIS REPORT IS ISSUED MONTHLY AND IS DISSEMINATED TO THE VARIOUS MEMBERS OF THE EGG INDUSTRY WHO ARE PARTICIPATING IN THE OKLAHOMA EGG QUALITY IMPROVEMENT PROGRAM. THE SECRETARY OF THE RETAIL GROCERS ASSOCIATION OF OKLAHOMA ALSO RECEIVES A COPY OF THIS REPORT. THE PURPOSE OF ADOPTING THIS PLAN IS TO DETERMINE THE QUALITY OF EGGS BEING DISTRIBUTED IN THIS STATE, ON A GRADED BASIS, IN ORDER THAT THIS DIVISION MAY PROCEED ACCORDINGLY IN AN EFFORT TO IMPROVE THE MARKETING OF EGGS IN OKLAHOMA . . . IS THIS PROCEDURE LEGAL ? — AFFIRMATIVE (INSPECTION, EGGS, PACKERS, LABELING) CITE: 2 Ohio St. 651 [2-651], 2 Ohio St. 737.6 [2-737.6] (J. H. JOHNSON)